DETAILED ACTION
This action is responsive to the application No.16/855,551 filed on 04/20/2020.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
         Election
Applicant’s election without traverse of group I claims 1-16 in the reply filed on 12/20/2022 is acknowledged. It is noted that the non-elected claims 17-20 have been cancelled by applicant(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaartstra (US 2013/0293749 A1; hereinafter ‘Vaartstra’).
Regarding independent claim 1, Vaartstra et al shows, in figure 5 and its supporting disclosure, a structure comprising:
a substrate ([0023]);
an optical detector (image sensor 34 including image sensor pixels 36 may each include a photosensitive element 80 (e.g., photodiodes), [0025 and 0041] upon the substrate; and

the electrode defining at least one aperture (opening 98 in patterned metal layer 90, [0049]) configured to filter electromagnetic waves traversing the aperture, wherein the optical detector is structured to detect the electromagnetic waves filtered by the aperture ([0040-0050]).
Regarding claim 6, Vaartstra et al shows, in figure 5 and its supporting disclosure, according the structure of claim 1, wherein
the optical detector includes a diode [0025 and 0041]). 
Regarding claim 7, Vaartstra et al shows, in figure 5 and its supporting disclosure, the structure of claim 1, wherein
the aperture (opening 98, see Fig 5) is filled with a dielectric material (94 is filled the opening 98 is dielectric material or any other suitable material, [0048]) having a refractive index in the range of 1.46 to 2 (Note: dielectric material includes porcelain (ceramic), mica, glass, plastics, and the oxides of various metals. Therefore, a refractive index of glass in the range of 1.48 to 1.92 to meet with claimed limitation above).
Regarding claim 10, Vaartstra et al shows, in figure 5 and its supporting disclosure, the structure of claim 1, wherein
the electrode (all metal portions of layer 90, [0047]) defines a plurality of apertures (opening 98) arranged in a matrix arrangement (opening 98 of metal layer 90 is rectangular arrangement of elements, see Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaartstra (US 2013/0293749 A1; hereinafter ‘Vaartstra’), in view of Takimoto (US 2012/0008024 A1; hereinafter ‘Takimoto’).
Regarding claim 2, Vaartstra et al shows, in figure 5 discloses the structure of claim 1, but does not explicitly disclose wherein 
the electrode comprises a conductive barrier layer arranged directly on the upper surface of the optical detector, and a metal layer arranged upon the conductive barrier layer.
Takimoto’s Fig. 2 discloses the electrode (39/15, [0079, 0094 and 0095]) comprises a conductive barrier layer (15, [0095]) arranged directly on the upper surface of the optical detector (on surface of PD, see Fig. 2), and a metal layer (39, [0079]) arranged upon the conductive barrier layer (15).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Takimoto to teachings of Vaartstra such as applied the contact layer 15 comprising titanium nitride (TiN) (Takimoto Fig. 2) of Takimoto direct contact under metal portions of layer 90 and above surface of planarization layer 88 (Vaartstra Fig. 5) of Vaartstra. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the light leakage from light reflection.
Regarding claim 4, Vaartstra in view of Takimoto disclose the structure of claim 2, wherein 
the conductive barrier layer (15, [0095], Takimoto) includes titanium nitride ([0095, Takimoto).
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaartstra (US 2013/0293749 A1; hereinafter ‘Vaartstra’), in view of Takimoto (US 2012/0008024 A1; hereinafter ‘Takimoto’) and Toda (US 2011/0310282 A1; hereinafter ‘Toda’).
Regarding claim 3, Vaartstra in view Takimoto disclose the structure of claim 2, but do not explicitly discloses further comprising 
a silicide layer arranged upon the upper surface of the optical detector, wherein the conductive barrier is arranged directly on the silicide layer.
Toda’s Fig. 3-4 discloses a silicide layer (13, [0231]) arranged upon the upper surface of the optical detector (PD, see Fig. 3-4, [0159-0162]), wherein the conductive barrier (14, [0170]) is arranged directly on the silicide layer (13).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Toda to teachings of Vaartstra such as applied the barrier layer 14 is arranged directly on the silicide layer 13 (Toda Fig. 2) of Toda direct contact under metal portions of layer 90 and above surface of planarization layer 88 (Vaartstra Fig. 5) of Vaartstra. One of ordinary skill in the art would have been motivated to make this modification in order to transmit the visible or incident light through the area corresponding to each photodiode PD.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaartstra (US 2013/0293749 A1; hereinafter ‘Vaartstra’), in view of Takimoto (US 2012/0008024 A1; hereinafter ‘Takimoto’), and further in view of Yamashita (US 10,636,930 B2; hereinafter ‘Yamashita’).
Regarding claim 5, Vaartstra in view of Takimoto disclose the structure of claim 2, but do not explicitly disclose wherein 
the metal layer includes copper.
Yamashita’s Fig. 1 discloses the metal layer (120, col 5, lines 30-38) includes copper (col 5, lines 30-38).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Yamashita to teachings of Vaartstra such as substitution material copper of the metal layer 120 comprising copper (Yamashita Fig. 1) of Yamashita to metal layer 90 (Vaartstra Fig. 5) of Vaartstra. One of ordinary skill in the art would have been motivated to make this modification in order to well-known the copper material is suitable material for make the metal layer.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaartstra (US 2013/0293749 A1; hereinafter ‘Vaartstra’), in view of Yamamichi (US 2009/0153866 A1; hereinafter ‘Yamamichi’).
Regarding claim 8, Vaartstra et al shows, in figure 5 and its supporting disclosure, according the structure of claim 1, but does not show wherein
the aperture comprises a cross-shaped aperture with rounded tips.
Yamamichi’s Fig. 2A and 4 show the aperture comprises a cross-shaped aperture with rounded tips (Note: figures 1A, 2A and 4 show utilizing surface plasmon resonance, comprising: a base 100 and a metal structure 104 arranged on the surface of the base in a localized manner, said metal structure having at least either of a loop section and a crossing section. The metal structure 104 for inducing surface plasmon resonance or the aperture of the metal film 104 having the aperture on base 100 is made to have at least either of a loop section and a crossing section, ([0007-0008, 0014-0016 and 0052-0054]). Therefore, it would have been obvious to that a person of ordinary skill in the art to used the combine the crossing section shape of aperture of Fig. 2A with circular ring pattern aperture of Fig. 1C to disclose claimed limitation” the aperture comprises a cross-shaped aperture with rounded tips”.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Yamamichi to teachings of Vaartstra such as replaced the base 100 includes of metal structure 104 having of the crossing section shape of aperture of Fig. 2A with circular ring pattern aperture of Fig. 1C combine together (Yamamichi Fig. 1A, 2A and 4) of Yamamichi to metal layer 90 (Vaartstra Fig. 5) of Vaartstra. One of ordinary skill in the art would have been motivated to make this modification in order to provide a high sensitivity sensor with a narrower resonance spectrum width and a higher resonance peak (Yamamichi, [0003]).
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaartstra (US 2013/0293749 A1; hereinafter ‘Vaartstra’), in view of Xin (US 2019/0148452 A1; hereinafter ‘Xin’).
Regarding claim 9, Vaartstra et al shows, in figure 5 discloses the structure of claim 1, but does not explicitly disclose wherein 
the aperture comprises a pair of elliptical openings that intersect with each other.
Xin’s Fig. 3 discloses the aperture (316, [0025]) comprises a pair of elliptical openings that intersect with each other (316 is a pair of elliptical openings that intersect with each other, see Fig. 3, [0025]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Xin to teachings of Vaartstra such as replaced the contact electrode 310 comprising the hole 316 having a pair of elliptical openings that intersect with each other (Xin Fig. 3) of Xin to metal layer 90 (Vaartstra Fig. 5) of Vaartstra. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the strength of the surface evanescent and excitation of several surface plasmon polar tons (SPPs) modes on the metal surface (Xin, [0012]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra (US 2013/0293749 A1; hereinafter ‘Vaartstra’).
Regarding claim 11, Vaartstra et al shows, in figure 5 discloses the structure of claim 10, but does not explicitly disclose wherein
the plurality of apertures has a periodic arrangement.
Vaartstra teaches a similar embodiment as shown in Fig. 7 further comprising the plurality of apertures has a periodic arrangement (Fig. 7 shown the plurality of opening 98 may be arranged according to a given periodicity, opening 98 has a width and adjacent opening are separated from each other by a gap, the width and the gap define the periodicity of the plurality of opening 98) (Note: see in light application specification paragraph [0018] to defined the plurality of apertures has a periodic arrangement).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of different embodiment about similar a semiconductor device of Vaartstra. One of ordinary skill in the art would have been motivated to make this modification in order to control the colors of light that pass through plasmonic color filter.
Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaartstra (US 2013/0293749 A1; hereinafter ‘Vaartstra’), in view of CHUANG (US 2019/0096930 A1; hereinafter ‘Chuang’).
Regarding independent claim 12, Vaartstra et al shows, in figure 5 and its supporting disclosure, a semiconductor device comprising:
a substrate ([0023]);
an optical detector (image sensor 34 including image sensor pixels 36 may each include a photosensitive element 80 (e.g., photodiodes), [0025 and 0041] upon the substrate; and
an electrode (all metal portions of layer 90, [0047]) upon an upper surface of the optical detector (a photosensitive element 80 (e.g., photodiodes), [0041]),
the electrode defining at least one aperture (opening 98 in patterned metal layer 90, [0049]) configured to filter electromagnetic waves traversing the aperture, wherein the optical detector is structured to detect the electromagnetic waves filtered by the aperture ([0040-0050]).
a dielectric material (94 is filled the opening 98 is dielectric material or any other suitable material, [0048]) that fills the aperture (opening 98); and
Vaartstra does not explicitly discloses
a logic device component electrically connected to the optical detector.
Chuang’s Fig. 1 discloses a logic device component (114, [0023]) electrically connected (114 and 112 directed connect together, see Fig. 1) to the optical detector (112, [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Chuang to teachings of Vaartstra such as applied the logic device 114 (Chuang Fig. 1) of Chuang on the substrate and electrically connected with photosensitive element 80 (Vaartstra Fig. 5) of Vaartstra. One of ordinary skill in the art would have been motivated to make this modification in order to configured to enable readout of the photodiodes (Chuang, [0023]).
Regarding claim 13, Vaartstra et al shows, in figure 5 disclose the semiconductor device of claim 12, but does not show wherein
the logic device component is a light to digital convertor.
Chuang’s Fig. 1 discloses the logic device component is a light to digital convertor (Note: Logic device 114 configured to enable readout of the photodiodes 112. Therefore, logic device 114 function as the light to digital convertor, [0002 and 0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Chuang to teachings of Vaartstra such as applied the logic device 114 as a light to digital convertor (Chuang Fig. 1) of Chuang on the substrate and electrically connected with photosensitive element 80 (Vaartstra Fig. 5) of Vaartstra. One of ordinary skill in the art would have been motivated to make this modification in order to configured to enable readout of the photodiodes (Chuang, [0023]).
Regarding claim 14, Vaartstra et al shows, in figure 5 disclose the semiconductor device of claim 12, but does not show wherein
the logic device component includes a transistor.
Chuang’s Fig. 1 discloses the logic device component (114) includes a transistor ([0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Chuang to teachings of Vaartstra such as applied the logic device 114 includes a transistor (Chuang Fig. 1) of Chuang to semiconductor device (Vaartstra Fig. 5) of Vaartstra. One of ordinary skill in the art would have been motivated to make this modification in order to configured to enable readout of the photodiodes (Chuang, [0023]).
Regarding claim 15, Vaartstra et al shows, in figure 5 disclose the semiconductor device of claim 12, but does not show wherein
the substrate is a first substrate and further comprising the logic device component being arranged on a second substrate.
Chuang’s Fig. 1 discloses the substrate (107, [0029]) is a first substrate and further comprising the logic device component (114) being arranged on a second substrate (120, [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Chuang to teachings of Vaartstra such as applied the substrate is a first substrate and further comprising the logic device component being arranged on a second substrate (Chuang Fig. 1) of Chuang to semiconductor device (Vaartstra Fig. 5) of Vaartstra. One of ordinary skill in the art would have been motivated to make this modification in order to configured to enable readout of the photodiodes (Chuang, [0023]).
Regarding claim 16, Vaartstra et al shows, in figure 5 disclose the semiconductor device of claim 12, but does not show wherein
	the logic device component is arranged on the same substrate as the optical detector.
Chuang’s Fig. 1 the logic device component (114) is arranged on the same substrate (120) as the optical detector (112).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Chuang to teachings of Vaartstra such as applied the logic device component is arranged on the same substrate as the optical detector (Chuang Fig. 1) of Chuang to semiconductor device (Vaartstra Fig. 5) of Vaartstra. One of ordinary skill in the art would have been motivated to make this modification in order to configured to enable readout of the photodiodes (Chuang, [0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH PARKER/           Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             




/LONG  LE/
Examiner, Art Unit 2815